DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Will Paltz on January 19, 2021. 
The application has been amended as follows: 

Claim 1.
A method of securely exchanging transaction data with a transaction data provider involving a first encryption algorithm, a second encryption algorithm, and a third encryption algorithm, the method comprising:
receiving, by a content selection system, a first set of ciphertext transaction data pairs from the transaction data provider each comprising a first common identifier encrypted by the second encryption algorithm and a first transaction value encrypted by the third encryption algorithm;
selecting the first encryption algorithm to be commutative with the second encryption algorithm;
generating, by the content selection system, a set of second common identifiers by applying a first public key and the first encryption algorithm to each of the first common ciphertext transaction data pairs such that each of the second common identifiers is double encrypted;
generating, by the content selection system, a set of second transaction values by calculating a product of each of the first transaction values of the first set of ciphertext transaction data pairs and a respective encrypted offset, including generating the respective encrypted offset for each of the second transaction values by applying a third public key and the third encryption algorithm to a respective randomized offset value;
generating, by the content selection system, a second set of ciphertext transaction data pairs each comprising a respective common identifier of the set of second common identifiers and a respective transaction value of the set of second transaction values;
transmitting, by the content selection system, the second set of ciphertext transaction data pairs and a request to the transaction data provider, wherein the request comprises a third set of ciphertext common identifiers that is a subset of the second common identifiers of the second set of ciphertext transaction data pairs, and wherein each identifier of the third set of ciphertext common identifiers is encrypted by the first encryption algorithm;
receiving, by the content selection system, a third set of transaction values, wherein each transaction value of the third set of transaction values corresponds to a respective common identifier of the third set of ciphertext common identifiers and has been decrypted by the transaction data provider using a first private key prior to being received by the content selection system; and

wherein the use of the first encryption algorithm, second encryption algorithm, and third encryption algorithm allows the content selection system and the transaction data provider to access some portions of the data transmitted between the content selection system and the transaction data provider to facilitate determination of the aggregate transaction value while preventing access to other portions of the data.
Claim 2.	(Canceled).
Claim 6.	(Canceled).
Claim 7.	(Canceled).
Claim 11.	(Canceled)
Claim 12.
A content selection system comprising:
one or more data processors; and one or more storage devices storing instructions that, when executed by the one or more data processors, cause the one or more data processors to perform operations comprising:











receiving a first set of ciphertext transaction data pairs from a transaction data provider each comprising a first common identifier encrypted by the second encryption algorithm and a first transaction value encrypted by the third encryption algorithm;
selecting the first encryption algorithm to be commutative with the second encryption algorithm;
generating a set of second common identifiers by applying a first public key and the first encryption algorithm to each of the first common identifiers of the first set of ciphertext transaction data pairs such that each of the second common identifiers is double encrypted;
generating a set of second transaction values by calculating a product of each of the first transaction values of the first set of ciphertext transaction data pairs and a respective encrypted offset, including generating the respective encrypted offset for each of the second transaction values by applying a third public key and the third encryption algorithm to a respective randomized offset value;
generating a second set of ciphertext transaction data pairs each comprising a respective common identifier of the set of second common identifiers and a respective transaction value of the set of second transaction values;
transmitting the second set of ciphertext transaction data pairs and a request to the transaction data provider, wherein the request comprises a third set of ciphertext common identifiers that is a subset of the second common identifiers of the second set of ciphertext transaction data pairs, and wherein each identifier of the third set of ciphertext common identifiers is encrypted by the first encryption algorithm;
receiving a third set of transaction values, wherein each transaction value of the third set of transaction values corresponds to a respective common identifier of the third set of ciphertext common identifiers and has been decrypted by the transaction data provider using a first private key prior to being received by the content selection system; and
subtracting the respective randomized offset value from the transaction value for each transaction value of the third set of transaction values in order to calculate an aggregate transaction value;
wherein the use of the first encryption algorithm, second encryption algorithm, and third encryption algorithm allows the content selection system and the transaction data provider to access some portions of the data transmitted between the content selection system and the transaction data provider to facilitate determination of the aggregate transaction value while preventing access to other portions of the data.
Claim 13.	(Canceled)
Claim 15.-16.	(Canceled)
Claim 17.
A computer-readable storage device storing instructions that, when executed by one or more data processors, cause the one or more data processors to perform operations allowing the device to securely exchange transaction data with a transaction data provider using a first encryption algorithm, a second encryption algorithm, and a third encryption algorithm, the operations comprising:
accessing a first set of ciphertext transaction data pairs each comprising a first common identifier encrypted by the second encryption algorithm and a first transaction value encrypted by the third encryption algorithm;
selecting the first encryption algorithm to be commutative with the second encryption algorithm;
generating a set of second common identifiers by applying a first public key and the first encryption algorithm to each of the first common identifiers of the first set of ciphertext transaction data pairs such that each of the second common identifiers is double encrypted; and
ciphertext transaction data pairs and a respective encrypted offset, including generating the respective encrypted offset for each of the second transaction values by applying a third public key and the third encryption algorithm to a randomized offset value;
generating a second set of ciphertext transaction data pairs each comprising a respective common identifier of the set of second common identifiers and a respective transaction value of the set of second transaction values;
transmitting the second set of ciphertext transaction data pairs and a request to a transaction data provider, wherein the request comprises a third set of ciphertext common identifiers that is a subset of the second common identifiers of the second set of ciphertext transaction data pairs, and wherein each identifier of the third set of ciphertext common identifiers is encrypted by the first encryption algorithm;
accessing a third set of transaction values, wherein each transaction value of the third set of transaction values corresponds to a respective common identifier of the third set of ciphertext common identifiers and has been decrypted by the transaction data provider using a first private key prior to being received by the content selection system; and
subtracting the respective randomized offset value from the transaction value for each transaction value of the third set of transaction values in order to calculate an aggregate transaction value;
wherein the use of the first encryption algorithm, second encryption algorithm, and third encryption algorithm allows the content selection system and the transaction data provider to access some portions of the data transmitted between the content selection system and the 
Claim 18.	(Canceled).
Claim 20.
The computer-readable storage device of claim 17, wherein only the transaction data provider has access to the first private key.


Allowable Subject Matter
1.	Claims 1, 3-5, 8-10, 12, 14, 17 and 19-20 are allowed over the prior art record.  The following is an Examiner’s statement of reasons for allowance:
The closest prior art of record Shi et al.  (US Patent 8,555,400) teaches A private stream aggregation (PSA) system contributes a user's data to a data aggregator without compromising the user's privacy..
Examiner notes that each of the allowed independent claims use an encryption process that allows different element of content to be accessed by a user with a key,  the claims require subtracting the respective randomized offset value from the transaction value for each transaction value of the third set of transaction values in order to calculate an aggregate transaction value; this feature among others, serves to further distinguish over the prior art record. 


“transmitting the second set of ciphertext transaction data pairs and a request to the transaction data provider, wherein the request comprises a third set of ciphertext common identifiers that is a subset of the second common identifiers of the second set of ciphertext transaction data pairs, and wherein each identifier of the third set of ciphertext common identifiers is encrypted by the first encryption algorithm; receiving a third set of transaction values, wherein each transaction value of the third set of transaction values corresponds to a respective common identifier of the third set of ciphertext common identifiers and has been decrypted by the transaction data provider using a first private key prior to being received by the content selection system; and subtracting the respective randomized offset value from the transaction value for each transaction value of the third set of transaction values in order to calculate an aggregate transaction value;wherein the use of the first encryption algorithm, second encryption algorithm, and third encryption algorithm allows the content selection system and the transaction data provider to access some portions of the data transmitted between the content selection system and the transaction data provider to facilitate determination of the aggregate transaction value while preventing access to other portions of the data.”

3.	Claims 1, 12 and 17 are allowable for the above cited reasons. Claims 3-5, 8-10, 14 and 19-20 are dependent upon claims 1, 12 and 17 respectively and are therefore allowable for at least the same reasons.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M WINTER whose telephone number is (571)272-6713.  The examiner can normally be reached on Monday - Friday 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.W/            Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/            Primary Examiner, Art Unit 3685